


EXHIBIT 10.24


THIRD AMENDMENT TO
THE PHOENIX COMPANIES, INC.
NONQUALIFIED SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
As Amended and Restated Effective January 1, 2009


The Phoenix Companies, Inc. Nonqualified Supplemental Executive Retirement Plan,
as amended and restated effective January 1, 2009 (the “Plan”), further amended
effective March 31, 2010 and November 19, 2013, and is further amended effective
June 26, 2015, as follows:


1.
Section 2.4A is amended to read as follows:



2.4A
“Domestic Partner” with respect to any Participant means a person of the same
sex who cohabitates or resides with a Participant and meets each of the
following:



(a)
is the Participant's sole domestic partner and intends to remain so
indefinitely;



(b)
is unmarried, at least eighteen (18) years of age, and mentally competent to
consent to contract;



(c)
is unrelated to the Participant by blood or adoption to a degree of closeness
that would prohibit legal marriage in the state in which the Participant and
such person reside;



(d)
cohabitates or resides with the Participant as domestic partners and intends to
do so indefinitely;



(e)
resides with the Participant in a state that prohibits legal marriage between
same sex individuals;



(f)
has lived with the Participant as domestic partners for at least 12 consecutive
months;



(g)
is jointly responsible, with the Participant, for their common welfare and
financial obligations; and



(h)
provided such person attests to the person's domestic partnership with the
Participant in an affidavit filed with the Administrator and provides sufficient
proof of their interdependence.



As of June 26, 2015, no states prohibit legal marriage between same-sex
individuals, so the Plan will not recognize any new Domestic Partners after that
date.

-1-